DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 7-10, 12, and 14 are pending in this application.
Cancellation of claims 2-6, 11, and 13 is acknowledged.


Election/Restrictions
Applicant’s election without traverse of the species of chlorantraniliprole; mancozeb; and chlorfenapyr, methoxyfenozide, novaluron and combinations thereof in the reply filed on 26 October 2021 is acknowledged.

Claims 1, 7-10, 12, and 14 is examined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pavithra et al. (“Pavithra”, Intl. J. Ag. Sci., 8(3), pp. 984-987, 2016, cited by Applicant in IDS filed 06 December 2019).

While Pavithra teaches two-component combinations of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron, Pavithra does not specifically teach a three- or four-component combination of mancozeb and chlorantraniliprole, and chlorfenapyr and/or novaluron.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine the embodiments taught by Pavithra and utilize a combination of mancozeb with more than one, two, or three of the name insecticides, including chlorantraniliprole, chlorfenapyr, and/or novaluron; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Pavithra fairly teaches the combination of mancozeb with each of chlorantraniliprole, chlorfenapyr, and novaluron is suitable for treating cabbage leaf spot, and thus the skilled artisan would reasonably expect the combination of mancozeb with any combination of the named insecticides would also be effective, absent evidence to the contrary.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06.
Regarding claim 8, Pavithra teaches addition of streptomycin powder (agronomically acceptable excipient) to prevent bacterial growth (page 985).
.

Claims 1, 7-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sikuljak et al. (“Sikuljak”, US 2016/0262386).
Regarding claims 1, 7-10, and 14, Sikuljak teaches the use of an insecticidal carboxamide derivative of formula (I) in combination with other active agricultural ingredients for controlling animal pests such as insects (e.g., abstract; paragraph [0018]).  The pesticidal compound of formula (I) can be combined and used in mixture with more than one other insecticide and/or with more than one fungicide (e.g., paragraph [0144], [0400]).  Suitable insecticides which may be combined include chlorantraniliprole (especially preferred; e.g., see paragraph [0289]; claim 59) as well as chlorfenapyr, methoxyfenozide, and/or novaluron (e.g., paragraphs [0178], [0180], [0183]).  Suitable fungicides which may be combined include mancozeb (e.g., paragraph [0341]).
Sikuljak does not exemplify a particular combination of a compound of formula (I) with chlorantraniliprole and mancozeb, along with chlorfenapyr, methoxyfenozide, and/or novaluron, sufficiently to anticipate the claims.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine chlorantraniliprole and mancozeb, along 
Regarding claim 8, Sikuljak teaches the compositions may be prepared with suitable auxiliaries and adjuvants (i.e., excipients; e.g., paragraphs [0028], [0035]).
Regarding claim 12, Sikuljak teaches the components of the composition may be parts of a kit to be mixed by the user himself (e.g., paragraph [0401]).



Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611